Citation Nr: 1404258	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  13-20 430	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to a rating higher than 10 percent for left lumbar radiculopathy.  


REPRESENTATION

Appellant represented by:	David J. Owens, Agent


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



REMAND

The Veteran served on active duty from August 1976 to March 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC, which assigned a rating of 10 percent for left lumbar radiculopathy.  

The Board finds that additional development is needed on the issue of the Veteran's entitlement to a rating in excess of 10 percent for left lumbar radiculopathy.

In December 2012, the Veteran submitted a statement from one of his co-workers, P.M.  She reported that she had witnessed the Veteran limp and grimace at work due to pain in his leg, and that the Veteran's condition had worsened since March of that year.  She also noted that the Veteran had decreased the number of days that he worked per month.  

The Veteran's last VA examination with respect to radiculopathy was in January 2012, wherein the examiner found only mild pain and normal muscle strength in the Veteran's left lower extremity.  The examiner concluded that the Veteran had mild radiculopathy on his left side.  Given the suggestion of worsening since the January 2012 examination, a new examination is warranted to determine the current level of severity for the Veteran's disability.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity).  The Board notes that while the Veteran underwent a VA hip and thigh examination in January 2013, it did not specifically address his radiculopathy or separate his radiculopathy from his other service-connected and non-service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should, with the Veteran's assistance, identify all sources of treatment for the Veteran's service-connected left lumbar radiculopathy.  With any necessary authorizations, a search should be made for any outstanding records.

All efforts to obtain the above-described records must be documented in the claims file.  Such efforts shall continue until federal records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  Reasonable efforts are necessary for non-federal records.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be given notice and allowed an opportunity to provide such records.  

2.  Following completion of the above-requested actions, schedule a VA examination to evaluate the current severity of the Veteran's left lumbar radiculopathy.  All indicated tests and studies should be performed and findings reported in detail.  The claims folder must be made available to the examiner for review prior to examination.  The examiner should identify the nerves affected or seemingly affected by the radiculopathy and comment as to whether the Veteran suffers from complete or incomplete paralysis of the involved nerves, including whether the foot dangles and drops, to what extent there is active movement possible of muscles below the knee, and whether flexion of the knee is weakened or lost.  The examiner should also indicate the degree of severity of any incomplete paralysis, neuralgia, or neuritis (i.e. mild, moderate, moderately severe, or severe) for each nerve affected or seemingly affected.  

3.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, furnish a Supplemental Statement of the Case and afford the Veteran opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

